ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems where a first user may set a recording for some program, and such a recording setting/scheduling causes a user device of a second user to also set/schedule a recording for said program. The Prior Art also discloses and teaches systems where a user may, while viewing a commercial for an upcoming media program, control their user device to record the upcoming media program that is being advertised in the commercial. Furthermore, the Prior Art teaches wherein a first user viewing a commercial may refer and forward said commercial to a second user. However, the Prior Art fails to teach or sufficiently suggest that a first user setting a recording for a media program causes both setting/scheduling a recording of the media program on the user device of a second user and provision of an advertisement/commercial for the media program to the user device of the second user. As such, the combination of elements required by the claimed invention are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421